The sole question here is one of wage rate. Claimant had been working for employer only three days when injured. The plant in which he worked operated only four months per year. The wage rate was based upon the payroll of another employee of the same class who had worked throughout the previous year for the same employer at another plant of the employer in the same city. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.